722 N.W.2d 834 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Hassan HARAJLI, Defendant-Appellant.
Docket No. 131676. COA No. 269031.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the May 25, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.